Citation Nr: 9935604	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This appeal arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The July 1998 RO decision also denied 
entitlement to a 10 percent rating based upon 38 C.F.R. 
§ 3.324 (1998).  The veteran, however, did not appeal that 
issue.

In a November 1998 statement the veteran requested service 
connection for several conditions.  It appears that the 
requests for service connection for a right ankle condition, 
for residuals of frostbite of the feet, for residuals of a 
left eye injury, for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, and for a left 
maxillary antrum condition, have not been developed or 
adjudicated by the RO.  Those issues, therefore, are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between bilateral 
tinnitus and an inservice injury or disease or any other 
incident of service.

3.  The veteran is currently shown to manifest level II 
hearing in his right ear, and level III hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The criteria for a compensable rating for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.83, 4.1, 4.3, 4.14, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records, including an October 
1964 physical examination report and his May 1965 separation 
physical examination and medical history reports, contain no 
evidence of complaints of tinnitus.  While he checked the 
"yes" box on his medical history report indicating a 
previous history of, or current, ear, nose or throat trouble, 
there is no explanation in the report as to any particular 
complaint.  The Board notes the May 1965 physical examination 
report indicates bilateral 40 decibel hearing losses at 4000 
hertz, and the October 1964 physical examination report and 
May 1965 medical history report indicate a fractured nose.  A 
June 1965 Statement of Medical Condition indicates the 
veteran reported no change in his medical condition since his 
May 1965 physical examination.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The Board notes the first complaint of tinnitus appears 
during the veteran's August 1995 VA audiological examination, 
some thirty (30) years after his discharge from active duty 
service.  This examination was noted to be invalid for rating 
purposes due to poor test, re-test, and inter-test 
reliability.  There is no diagnosis of tinnitus in this 
report, and also no opinion which relates tinnitus with the 
veteran's active duty service, or any incident of that 
service.

An October 1996 VA audiological examination report also noted 
the test results were not consistent with the veteran's 
August 1995 test results, and that the results contained poor 
inter-test reliability.

During an April 1997 VA audiological examination, the veteran 
reported bilateral periodic tinnitus, moderate in severity, 
which started in either 1990 or 1991.  There is no diagnosis 
of tinnitus in this report, however, and also no opinion 
which relates tinnitus with the veteran's active duty 
service, or any incident of that service.

In an October 1998 statement, the veteran reported he had 
told the VA examiner during the April 1997 examination that 
he had had tinnitus since his discharge from active duty 
service, which had slowly gotten worse, and progressed even 
worse during the last several years.

In summary, there is no medical evidence of record which 
relates any bilateral tinnitus with the veteran's active duty 
service, or any incident of that service.  A well grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak, supra.  Consequently, as a well grounded claim 
for service connection requires medical evidence of a nexus 
between an inservice injury or disease and a current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claim for 
service connection for bilateral tinnitus must be denied as 
not well grounded.  See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  A compensable rating for a bilateral hearing loss

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the noncompensable rating for the veteran's 
service-connected bilateral hearing loss is effective August 
30, 1995, the date of a VA audiological examination.  As 
noted below, however, the Board will consider whether a 
higher rating is warranted subsequent to December 26, 1995.

Initially, the Board notes that while the July 1998 RO 
decision indicates the RO accepted the December 26, 1995 
notice of disagreement as timely as to the January 1994 
denial of service connection for a bilateral hearing loss, 
the Board will construe that document as a request to reopen 
that previously denied and final decision, and determine that 
the RO reopened that claim, found new and material evidence 
had been submitted, and found the claim well grounded.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Person v. Brown, 5 Vet. 
App. 449, 450 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  As noted above, the Board also finds the duty to 
assist has been fulfilled, and that, on a merits 
determination, the claim was granted.  Winters, at 206-7.

The Board also notes the veteran did not appeal the August 
30, 1995 assigned effective date.  Thus, that issue is not 
before the Board, and the Board will not alter that 
determination.  The Board notes, however, that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), it will determine whether a 
compensable rating for the veteran's bilateral hearing loss 
is warranted subsequent to December 26, 1995.  Fenderson, 
supra.

The October 1996 VA audiological examination test results may 
not be considered, as the examiner indicated they were not 
consistent with the veteran's August 1995 test results, and 
that the results contained poor inter-test reliability.

An April 1997 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
55
85
LEFT
20
15
25
75
70

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 42 decibels for the right ear and 47 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating the ear, including hearing loss, and other sense 
organ disorders, as set forth in 38 C.F.R. § 4.86-4.87a.  See 
61 Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Notes to this amendment, 
however, indicate that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations.  As will be noted below, these revisions, 
even when applied, do not affect the evaluation of this 
veteran's bilateral hearing loss, as the amendment notes they 
are an attempt to assure more equitable evaluations in a 
small number of veterans with unusual patterns of hearing 
impairment.  See 61 Fed. Reg., supra.

There is no evidence of record the veteran has a language 
problem, inconsistent speech discrimination scores, etc., or 
that the provisions of 38 C.F.R. § 4.86 are applicable.  See 
38 C.F.R. § 4.85.

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  To evaluate the degree of 
disability from hearing loss, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In the case at hand, the audiometry findings of the April 
1997 VA examination, applied to Table VI of 38 C.F.R. § 4.85, 
result in a numeric designation of level II for the right ear 
and level III for the left ear.  Applying those numeric 
designations to Table VII results in a noncompensable rating 
, under Diagnostic Code 6100, for the veteran's bilateral 
hearing loss.  38 C.F.R. §4.85, Table VI, VII, Diagnostic 
Code 6100.  Accordingly, the Board concludes that a 
compensable evaluation for the veteran's bilateral hearing 
loss, subsequent to December 26, 1995, is not warranted.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disability, standing 
alone, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disability, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Service connection for tinnitus is denied.

A compensable rating for service-connected bilateral hearing 
loss, subsequent to December 26, 1995, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

